DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/22 has been entered. 
Response to Arguments
3.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 9-11, 17-19 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. (Etemad), U.S. Publication No. 2006/0035639 in view of Zou et al. (Zou), U.S. Publication No. 2020/0029292.
Regarding Claim 1, Etemad discloses a method for wireless communication, 
comprising:
receiving, by a user equipment (UE) (i.e., MSS; see figure 1) and from a source cell (i.e., BS1; see figure 1) with which the UE is communicating, one or more configurations for performing conditional handover to one or more target cells (i.e., BS2; see figure 1)(for example, Frame 1 shown in figure 1 and described in paragraph [0012]), wherein the one or more configurations indicate to use a make-before-break handover (see abstract);
establishing, by the UE and based on detecting a condition from the one or more configurations, a connection with a target cell for performing handover of the UE to the target cell (for example, Frames 4-6 shown in figure 1 and described in paragraphs [0015]-[0016]); and
transmitting, by the UE and based on establishing the connection with the target cell and based on the one or more configurations indicating to use the make-before-break handover, a notification to the source cell (for example, Frame 7 shown in figure 1 and described in paragraphs [0017]-[0018]).
Etemad fails to disclose wherein the notification indicates at least one of: a search space configuration received, by the UE, from the target cell; a resource scheduling parameter received, by the UE, from the target cell; wherein the resource scheduling parameter indicates downlink resources scheduled for the UE to receive 
Zou discloses wherein the notification (i.e., the UE 602 transmits a target cell activation notification message to the source base station 604; see paragraph [0111]) indicates at least one of: a search space configuration received, by the UE, from the target cell; a resource scheduling parameter received, by the UE, from the target cell; wherein the resource scheduling parameter indicates downlink resources scheduled for the UE to receive downlink communications from the target cell (i.e., the target DU 604 transmits to the UE 602 a PSCell activation message including the information about TAs; see paragraph [0111]); one or more beams detected, by the UE, as used by the target cell in downlink communications received from the target cell after establishing the connection with the target cell; or a request to activate, by the source cell, slot aggregation in transmitting downlink communications.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zou’s invention with Etemad’s invention for eliminating or reducing the delay caused by the RACH is desirable, particularly for improvement of the performance of UE mobility (see paragraph [0004] of Zou).
Regarding Claim 9, Etemad discloses a method for wireless communication, comprising:
(i.e., BS1; see figure 1) to a user equipment (UE) (i.e., MSS; see figure 1) communicating with the source cell, one or more configurations for performing conditional handover to one or more target cells (i.e., BS2; see figure 1) (for example, Frame 1 shown in figure 1 and described in paragraph [0012]), wherein the one or more configurations indicate to use a make-before-break handover (see abstract); and 
receiving, by the source cell and from the UE, a notification related to the UE establishing a connection with the one or more target cells (for example, Frame 7 shown in figure 1 and described in paragraphs [0017]-[0018]).
Etemad fails to disclose wherein the notification indicates at least one of: a search space configuration received, by the UE, from the one or more target cells; a resource scheduling parameter received, by the UE, from the one or more target cells, wherein the resource scheduling parameter indicates downlink resources scheduled for the UE to receive downlink communications from the one or more target cells; one or more beams detected, by the UE, as used by the one or more target cells in downlink communications received from the one or more target cells after the UE establishes the connection with the one or more target cells; or a request to activate, by the source cell, slot aggregation in transmitting downlink communications.
Zou discloses wherein the notification (i.e., the UE 602 transmits a target cell activation notification message to the source base station 604; see paragraph [0111]) indicates at least one of: a search space configuration received, by the UE, from the one or more target cells; a resource scheduling parameter received, by the UE, from the one or more target cells, wherein the resource scheduling parameter indicates (i.e., the target DU 604 transmits to the UE 602 a PSCell activation message including the information about TAs; see paragraph [0111]); one or more beams detected, by the UE, as used by the one or more target cells in downlink communications received from the one or more target cells after the UE establishes the connection with the one or more target cells; or a request to activate, by the source cell, slot aggregation in transmitting downlink communications.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zou’s invention with Etemad’s invention for eliminating or reducing the delay caused by the RACH is desirable, particularly for improvement of the performance of UE mobility (see paragraph [0004] of Zou).
Regarding Claim 17, Etemad discloses an apparatus (i.e., MSS; see figure 1) for wireless communication, comprising:
a transceiver (as required for transmitting and receiving as shown in figure 1);
a memory configured to store instructions (as required for carrying out the methods shown in figure 1); and
one or more processors communicatively coupled with the transceiver and the memory (as required for carrying out the methods shown in figure 1), wherein the one or more processors are configured to:
receive, from a source cell communicating with the apparatus, one or more configurations for performing conditional handover to one or more target cells, wherein (see rejection for claim 1 above); 
establish, based on detecting a condition from the one or more configurations, a connection with a target ceil for performing handover of the apparatus to the target cell (see rejection for claim 1 above); and
transmit, based on establishing the connection with the target cell and based on the one or more configurations indicating to use the make-before-break handover, a notification to the source cell (see rejection for claim 1 above).
Etemad fails to disclose wherein the notification indicates at least one of: a search space configuration received from the target cell; a resource scheduling parameter received from the target cell, wherein the resource scheduling parameter indicates downlink resources scheduled for the apparatus to receive downlink communications from the target cell; one or more beams detected as used by the target cell in downlink communications received from the target cell after establishing the connection with the target cell; or a request to activate, by the source cell, slot aggregation in transmitting downlink communications.
Zou discloses wherein the notification (i.e., the UE 602 transmits a target cell activation notification message to the source base station 604; see paragraph [0111]) indicates at least one of: a search space configuration received from the target cell; a resource scheduling parameter received from the target cell, wherein the resource scheduling parameter indicates downlink resources scheduled for the apparatus to receive downlink communications from the target cell (i.e., the target DU 604 transmits to the UE 602 a PSCell activation message including the information about TAs; see paragraph [0111]); one or more beams detected as used by the target cell in downlink communications received from the target cell after establishing the connection with the target cell; or a request to activate, by the source cell, slot aggregation in transmitting downlink communications.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zou’s invention with Etemad’s invention for eliminating or reducing the delay caused by the RACH is desirable, particularly for improvement of the performance of UE mobility (see paragraph [0004] of Zou).
Regarding Claim 25, Etemad discloses an apparatus (i.e., BS1; see figure 1) for wireless communication, comprising:
a transceiver (as required for transmitting and receiving as shown in figure 1);
a memory configured to store instructions (as required for carrying out the methods shown in figure 1); and
one or more processors communicatively coupled with the transceiver and the memory (as required for carrying out the methods shown in figure 1), wherein the one or more processors are configured to:
transmit, to a user equipment (UE) communicating with a source cell provided by the apparatus, one or more configurations for performing conditional handover to one or more target cells, wherein the one or more configurations indicate to use a make-before-break handover (see rejection for claim 9 above); and 
(see rejection for claim 9 above).
Etemad fails to disclose wherein the notification indicates at least one of:  a search space configuration received, by the UE, from the one or more target cells; a resource scheduling parameter received, by the UE, from the one or more target cells, wherein the resource scheduling parameter indicates downlink resources scheduled for the UE to receive downlink communications from the one or more target cells; one or more beams detected, by the UE, as used by the one or more target cells in downlink communications received from the one or more target cells after the UE establishes the connection with the one or more target cells; or a request to activate, by the source cell, slot aggregation in transmitting downlink communications.
Zou discloses wherein the notification (i.e., the UE 602 transmits a target cell activation notification message to the source base station 604; see paragraph [0111]) indicates at least one of:  a search space configuration received, by the UE, from the one or more target cells; a resource scheduling parameter received, by the UE, from the one or more target cells, wherein the resource scheduling parameter indicates downlink resources scheduled for the UE to receive downlink communications from the one or more target cells (i.e., the target DU 604 transmits to the UE 602 a PSCell activation message including the information about TAs; see paragraph [0111]); one or more beams detected, by the UE, as used by the one or more target cells in downlink communications received from the one or more target cells after the UE establishes the connection with the one or more target cells; or a request to activate, by the source cell, slot aggregation in transmitting downlink communications.

Regarding Claims 2 and 18, Etemad and Zou disclose the method and apparatus as described above.  Zou further discloses wherein the notification indicates at least one of the search space configuration or the resource scheduling parameter received from the target cell (see paragraphs [0128] and [0167]).
Regarding Claims 3 and 19, Etemad and Zou disclose the method and 
apparatus as described above.  Etemad fails to disclose wherein the notification indicates the one or more beams detected as used by the target cell in downlink communications received from the target cell.  Zou further discloses wherein the notification indicates the one or more beams detected as used by the target cell in downlink communications received from the target cell (see paragraphs [0092], [0100] and [0103]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zou’s invention with Etemad’s invention for improvement of the performance of UE mobility (see paragraph [0004] of Zou).
Regarding Claims 10 and 26, Etemad and Zou disclose the method and apparatus as described above.  Etemad fails to disclose wherein the notification indicates at least one of the search space configuration or the resource scheduling parameter, and further comprising scheduling resources for the UE based on at least (see paragraph [0111]), and further comprising scheduling resources for the UE based on at least one of the search space configuration or the resource scheduling parameter related to the one or more target cells (see paragraph [0111]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zou’s invention with Etemad’s invention for eliminating or reducing the delay caused by the RACH is desirable, particularly for improvement of the performance of UE mobility (see paragraph [0004] of Zou).	
Regarding Claims 11 and 27, Etemad and Zou disclose the method and 
apparatus as described above.  Etemad fails to disclose wherein the notification indicates the one or more beams, and further comprising transmitting downlink communications to the UE based on the one or more beams or related beams.  Zou further discloses wherein the notification indicates the one or more beams, and further comprising transmitting downlink communications to the UE based on the one or more beams or related beams (see rejection for claim 3 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zou’s invention with Etemad’s invention for improvement of the performance of UE mobility (see paragraph [0004] of Zou).
6.	Claims 4, 12, 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etemad and Zou in view of Tang et al. (Tang), U.S. Patent No. 10,798,628.
Regarding Claims 4 and 20, Etemad and Zou disclose the method and 
apparatus as described above.  Etemad and Zou fail to disclose wherein the notification indicates to request to activate, by the source cell, slot aggregation in transmitting downlink communications.  Tang discloses wherein the notification indicates to request to activate, by the source cell, slot aggregation in transmitting downlink communications (see col. 19, lines 46-59 and col. 29, line 60-col. 30, line 30).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Tang’s invention with Etemad’s and Zou’s invention to reduce the data transmission delay time in the cell handover procedure (see col. 17, lines 59-60 of Tang).
Regarding Claims 12 and 28, Etemad and Zou disclose the method and apparatus as described above.  Etemad and Zou fail to disclose wherein the notification indicates the request to activate slot aggregation, and further comprising activating slot aggregation in transmitting downlink communications to the UE.  Tang discloses wherein the notification indicates the request to activate slot aggregation, and further comprising activating slot aggregation in transmitting downlink communications to the UE (see rejection for claim 4 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Tang’s invention with Etemad’s and Zou’s invention to reduce the data transmission delay time in the cell handover procedure (see col. 17, lines 59-60 of Tang).
s 5-6, 13-14, 21-22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etemad and Zou in view of Kang et al. (Kang), U.S. Publication No. 2005/0197124.
Regarding Claims 5 and 21, Etemad and Zou disclose the method and apparatus as described above.  Etemad and Zou fail to disclose wherein the notification further includes a request for the source cell to release resources.  Kang discloses wherein the notification further includes a request for the source cell to release resources (see paragraphs [0032] and [0042]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kang's invention with Etemad's and Zou’s invention for minimizing service delay.
Regarding Claims 6 and 22, Etemad and Zou disclose the method and apparatus as described above.  Etemad and Zou fail to disclose wherein the notification indicates a time period for the source cell to release the resources. Kang discloses wherein the notification indicates a time period for the source cell to release the resources (see paragraphs [0032] and [0042]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kang's invention with Etemad’s and Zou’s invention for minimizing service delay.
Regarding Claims 13 and 29, Etemad and Zou disclose the method and apparatus as described above.  Etemad and Zou fail to disclose wherein the notification further includes a request to release resources, and further comprising releasing resources related to the UE based at least in part on the request.  Kang discloses see rejection for claim 5 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kang’s invention with Etemad’s and Zou’s invention for minimizing service delay.
Regarding Claim 14, Etemad and Zou disclose the method as described above.  Etemad and Zou fail to disclose wherein the notification indicates a time period for releasing the resources.  Kang discloses wherein the notification indicates a time period for releasing the resources (see rejection for claim 6 above). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kang’s invention with Etemad’s and Zou’s invention for minimizing service delay.
8.	Claims 7-8, 15-16, 23-24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etemad and Zou in view of Prakash et al. (Prakash), U.S. Publication No. 2014/0219244.
Regarding Claims 7 and 23, Etemad and Zou disclose the method and 
apparatus as described above.  Etemad and Zou fail to disclose wherein transmitting the notification to the source cell comprises transmitting the notification over grant-free resources indicated in the one or more configurations for performing conditional handover.  Prakash discloses wherein transmitting the notification to the source cell comprises transmitting the notification over grant-free resources indicated in the one or more configurations for performing conditional handover (see paragraphs [0066] and [0067]). It would have been obvious to a person of ordinary skill in the art before the 
Regarding Claims 8 and 24, Etemad and Zou disclose the method and 
apparatus as described above.  Etemad and Zou fail to disclose wherein transmitting the notification to the source cell comprises transmitting the notification along with other data over a control channel or a shared channel.  Prakash discloses wherein transmitting the notification to the source cell comprises transmitting the notification along with other data over a control channel or a shared channel (see paragraphs [0010] and [0087]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Prakash’s invention with Etemad's and Zou’s invention for reducing interference and improving handover reliability as mentioned in Prakash’s abstract.
Regarding Claims 15 and 30, Etemad and Zou disclose the method and 
apparatus as described above.  Etemad and Zou fail to disclose further comprising indicating, in the one or more configurations for performing conditional handover, grant-free resources for the UE, wherein receiving the notification comprises receiving the notification over the grant-free resources.  Prakash discloses further comprising indicating, in the one or more configurations for performing conditional handover, grant-free resources for the UE, wherein receiving the notification comprises receiving the notification over the grant-free resources (see rejection for claim 7 above). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Prakash’s invention with Etemad’s and Zou’s 
Regarding Claim 16, Etemad and Zou disclose the method as described 
above.  Etemad and Zou fail to disclose wherein receiving the notification comprises receiving the notification along with other data over a control channel or a shared channel.  Prakash discloses wherein receiving the notification comprises receiving the notification along with other data over a control channel or a shared channel (see rejection for claim 8 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Prakash’s invention with Etemad’s and Zou’s invention for reducing interference and improving handover reliability as mentioned in Prakash's abstract.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                
March 10, 2022